Citation Nr: 1539029	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder. 
 
2.  Entitlement to service connection for a bilateral shoulder disability, to include bursitis. 
 
3.  Entitlement to service connection for a low back disability, to include lumbosacral strain. 
 
4.  Entitlement to service connection for a hearing loss disability of the right ear.

5.  Entitlement to service connection for a hearing loss disability of the left ear. 
 
6.  Entitlement to service connection for a bilateral knee disability. 
 
7.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected restrictive airway disease. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to June 2003, from January 2004 to April 2005, and from February 2009 to April 2010, to include combat duty in Iraq.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In December 2014, the Board remanded these claims for a Travel Board hearing.  This hearing was scheduled and took place in May 2015.  The Board finds that there has been substantial compliance with the December 2014 remand instructions and no further action to ensure compliance with the remand directives was required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for PTSD as well as entitlement to service connection for sleep apnea, a low back disability and a bilateral knee and shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his May 2015 Board hearing, the Veteran stated that he was withdrawing his appeal for service connection for a right ear hearing loss disability.

2.  The Veteran's left ear hearing loss disability is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  A left ear hearing loss disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for left ear hearing loss.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

Service Connection for Right Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn his appeal for service connection for hearing loss in the right ear and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection for Left Ear Hearing Loss

The Veteran filed a claim for left ear hearing loss in November 2010.  The RO denied the Veteran's claim in a an April 2011 rating decision, and the Veteran perfected his appeal to the Board.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with left ear hearing loss, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Furthermore, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 
The Veteran served in combat during the Gulf War.  His DD-214 report verifies that he is a recipient of the Purple Heart.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's service records do not document explosion that the Veteran claims caused his left ear hearing disability.  However, a lay witness is competent to testify to which the witness has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Board finds that the evidence tends to show that the incident the Veteran has described did occur given the Veteran's service connection for a head injury based on this same described incident.  Although the service treatment records do not show complaints of or treatment for a hearing disability, the Board continues to find that the incident occurred.  In addition, despite the absence in the Veteran's STRs, the Board accepts its occurrence, per Reeves and 1154(b) as the Veteran indicated that the incident occurred as a result of serving in combat.  

According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (explosion in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This would basically establish that the injury in service resulted in permanent disability.  See generally Reeves.

The third and last element of the Veteran's claims for service connection is the existence of a causal link - "nexus" - between his acoustic trauma in-service and his present hearing loss.  In this regard, the evidence shows that the February 2011 VA examiner rendered a negative nexus opinion for such disability upon review of the claims file and the Veteran.  Specifically, he noted that the Veteran's right ear was normal and there was no indication that his service caused his left ear hearing loss disability.  He drew from his expertise as an audiologist concluding that a relationship between the Veteran's left ear disability and in-service noise exposure is unlikely.  

The February 2011 VA examiner based his opinion on the fact that the Veteran did not have any right ear hearing loss disability despite his exposure to loud noise in-service.  Accordingly, the Board assigns limited to no probative weight to the February 2011 VA examiner's opinion as he failed to provide an adequate rationale for his unfavorable nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning).  After discounting the probative value of this opinion, what remains are the Veteran's competent and credible statements at his May 2015 Board hearing that his hearing loss manifested in service as a result of an explosion experienced in the Gulf war during combat.

The Board has considered the Veteran's combat experience in resolving the issues of service connection for left ear hearing loss.  38 U.S.C.A. § 1154(b); Reeves, 682 F.3d at 999.  Similar to this case, Reeves involved a hearing loss claim by a combat veteran and the Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from explosions . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id.  (emphasis in original).  Essentially, by the analysis in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in the Gulf, but also that he incurred hearing loss during his service.

The Veteran here is competent to testify to experiencing decreased hearing and in his left ear, to include when the onset of such disability began, as he is uniquely qualified to determine whether he experienced diminished hearing acuity in his left ear, and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the competent and credible evidence of record indicates that the Veteran has had hearing loss due to his military service.  The evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.

For the foregoing reasons, the Board finds that the Veteran's hearing loss of his left ear was incurred in service and his claim is granted.  See 38 U.S.C.A. §§ 1154, 5107(b).


ORDER

Service connection for right ear hearing loss is dismissed.  

Service connection for left ear hearing loss is granted.  


REMAND

The Veteran contends that his service-connected PTSD warrants a rating in excess of 30 percent.  Additionally, he asserts that he experiences sleep apnea, low back, bilateral knee and bilateral shoulder disabilities as a result of his service  

Specifically, with regard to his increased rating claim, at his May 2015 hearing the Veteran has stated that his PTSD is worse than the 30 percent rating he has been assigned.  The Veteran testified that he has been receiving psychiatric treatment at the Omaha VAMC.  The Board notes that these VA treatment records are not associated with the claims file.  Therefore, the RO should obtain all outstanding VA treatment records from the Omaha VAMC and associate them with the record.

With regard to the Veteran's claimed sleep apnea disability, the Board takes note of his May 2015 testimony in which he reported having had a sleep study conducted in 2006 at the Midlands Hospital in Papillion, Nebraska.  As these records are not associated with the claims file and may be relevant to the Veteran's appeal, they should be obtained.  Furthermore, the Board notes that the Veteran has not been afforded a VA examination for his sleep apnea.  

As the Veteran's February 2011 VA examination indicates a previous diagnosis of sleep apnea, and the Veteran has testified that his symptoms of sleep apnea began almost immediately upon discharge, a VA examination should be afforded and an opinion should be obtained to determine whether the Veteran's sleep apnea is caused by or related to his service.

Regarding the claimed back, knee and shoulder disabilities that the Veteran is asserting are due to his service, the Board notes that the Veteran has reported experiencing pain in these areas.  He has further testified that this pain is due to disabilities of the back, knees and shoulders which are due to his in-service combat incidents.  The Board observes that the Veteran has not been afforded VA examinations for these claimed disabilities.  

The Board finds that the Veteran's testimony at his May 2015 Board hearing suggests that he may currently have a disability in his back, knees and/or shoulders due to his combat in-service.  Specifically, the Veteran reported experiencing constant pain in these areas.  Of particular importance is the Veteran's testimony that these disabilities began at the same time his service-connected TBI occurred, as a result of a combat explosion on active duty.  The Board finds that an examination is necessary to ascertain the nature and likely etiologies of the claimed disabilities and to obtain an opinion as to whether these claimed disorders are related to active service.  38 U.S.C.A. § 5103A(d); See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding  VA treatment records from the Omaha VAMC from June 2011 to the present.

2.  Obtain private treatment records from the Midlands Hospital in Papillion, Nebraska.  A negative response is requested if no records are available.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep apnea, low back, bilateral knee or bilateral shoulder disabilities.  The Veteran's claims folder should be made available to the examiner for review in connection with the examinations. The examiner should:

Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep apnea or disabilities of the Veteran's low back, bilateral knee or bilateral shoulder either began during or were otherwise caused by his military service.  

With regard to the Veteran's sleep apnea, the examiner should consider any prior diagnoses of sleep apnea, and any record of the Veteran's private sleep study conducted in 2006.  

Regarding the claimed orthopedic disabilities the examiner should consider the Veteran's reports of in-service combat experiences.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


